Citation Nr: 0413028	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  99-09 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a knee disorder.

2.  Entitlement to service connection for multiple chemical 
sensitivity, claimed as a manifestation of an undiagnosed 
illness resulting from service in the Persian Gulf War.

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as a manifestation of an undiagnosed 
illness resulting from service in the Persian Gulf War.

4.  Entitlement to service connection for chest pains and 
shortness of breath, claimed as manifestations of an 
undiagnosed illness resulting from service in the Persian 
Gulf War.

5.  Entitlement to service connection for a sinus disorder, 
claimed as a manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War.

6.  Entitlement to a disability rating in excess of 
10 percent for an undiagnosed illness manifested by multiple 
joint pains and somatic complaints of unclear anatomic 
localization.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to August 
1991.  He served in the Southwest Asia theater of operations 
during the Persian Gulf War, from October 1990 to April 1991.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 
10 percent or more prior to December 31, 2006.  Compensation 
is payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability 
existing for six months or more, or a disability that 
exhibits intermittent episodes of improvement and worsening 
over a six-month period.  Compensation is not payable under 
these provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2003).

The evidence of record indicates that the veteran received 
treatment for the claimed disabilities from the VA medical 
centers (MCs) in Northampton, Massachusetts; Springfield, 
Massachusetts; and West Haven, Connecticut.  The RO has not 
obtained any records from the Springfield and West Haven 
VAMCs, and has not obtained the records subsequent to March 
1999 from the Northampton VAMC.

The Board notes that in November 2002 the RO scheduled 
several VA medical examinations for the veteran in order to 
assist him in substantiating his claims.  He failed to report 
for those examinations, and notified the RO that he "would 
be" withdrawing his claims due to the inability to locate 
his service medical records.  He has not, however, withdrawn 
his claims, and his service medical records are not essential 
for determining his entitlement to service connection based 
on the provisions applicable to veterans of the Persian Gulf 
War.  

In accordance with 38 C.F.R. § 3.655, if a veteran fails to 
appear for an examination scheduled in conjunction with an 
original claim, the claim shall be adjudicated based on the 
evidence of record.  The "evidence of record" includes his 
VA treatment records.  See Goodwin v. West, 11 Vet. App. 494 
(1998) (per curium) (if relevant documents are within the 
Secretary's control and could reasonably be expected to be 
part of the record, such documents are, as a matter of law, 
constructively part of the record).  The Board finds, 
therefore, that remand of the case is required in order to 
obtain the remaining VA treatment records.

In an April 1999 statement the veteran also reported having 
received treatment for the claimed disabilities from two 
private physicians.  He indicated at that time that he would 
obtain the records pertaining to that treatment and submit 
them to the RO, but he did not do so.  The RO should instruct 
him to obtain the evidence and submit it to the RO, or 
complete authorizations for the release of medical 
information so that the RO can obtain those records on his 
behalf.

If the above-requested development results in evidence of 
objective indications of a qualifying chronic disability 
pertaining to any of the claimed disorders, the RO should ask 
the veteran if he will participate in an additional VA 
examination in order to obtain an opinion on whether any of 
the chronic disabilities are related to service in the 
Persian Gulf War.  If the veteran agrees to participate, that 
examination should be provided.

Regarding the appeal of the rating assigned for an 
undiagnosed illness manifested by multiple joint pains and 
somatic complaints, the Board notes that the psychiatrist who 
examined the veteran in January 1997 referred him to a 
neuropsychologist for testing to evaluate his cognitive 
functioning.  The result of that testing, if it was 
completed, are not of record.  If that evaluation is not 
documented in the VA treatment records to be obtained from 
the VAMCs, the RO should provide him an additional 
psychiatric evaluation that includes the neuropsychological 
testing.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of the 
claimed disabilities since his separation 
from service.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  Specifically, the RO should obtain 
the veteran's treatment records from the 
VAMC in Springfield, Massachusetts, since 
January 1997; Northampton, Massachusetts, 
since March 1999; and West Haven, 
Connecticut, since June 1998.  If the RO 
is not able to obtain the identified 
records, the claims file should be 
documented to that effect and the veteran 
so notified.

3.  If the above-requested development 
does not result in documentation of the 
neuropsychological testing in January 
1997, the RO should afford the veteran an 
additional psychiatric examination that 
includes completion of the 
neuropsychological testing.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  

4.  If the above-requested development 
results in evidence of objective 
indications of a qualifying chronic 
disability pertaining to any of the 
claimed disorders, the RO should ask the 
veteran whether he will participate in an 
additional VA medical examination(s).  If 
he responds affirmatively, the RO should 
provide him a VA medical examination(s) 
in order to determine whether any of his 
subjective complaints constitute an 
undiagnosed illness resulting from his 
service in the Persian Gulf War.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.  

The examiner(s) should conduct an 
examination and provide a diagnosis for 
any pathology found.  Based on the 
results of the examination, review of the 
evidence of record, and sound medical 
principles, the examiner(s) should also 
determine whether any of the veteran's 
subjective complaints represent an 
undiagnosed illness resulting from 
service in the Persian Gulf War.  In 
doing so the examiner(s) should document 
all objective indications of a qualifying 
chronic disability, including any 
clinical signs and other, non-medical 
indicators that are capable of 
independent verification.  If the 
examiner(s) finds that the veteran's 
subjective complaints are not supported 
by any objective indicators, the 
examiner(s) should so state.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


